(Por la Corte, a propuesta del
Juez Asociado Sr. Travieso.)
Yistas la moción radicada por los demandantes apelados para que se desestime el recurso y la certificación expedida por el Secre-tario de la Corte de Distrito de San Juan, presentada en apoyo de •dicha moción.
Por cuanto, la Corte de Distrito de San Juan en agosto 5 de 1939 dictó sentencia en el caso del epígrafe a favor de los deman-dantes, y apelada dicha sentencia para ante esta Corte Suprema, el recurso interpuesto fué desestimado por resolución dictada en julio 10 de. 1940, 57 D.P.R. 301, denegándose la reconsideración por reso-lución de noviembre 12 de 1940.
Por cuanto, después de remitido el mandato a la corte inferior, •ésta procedió a dar y dió cumplimiento a la sentencia por ella dic-tada, poniendo a los demandantes en posesión de la finca por ellos *970reivindicada y ordenando la cancelación de las inscripciones practi-cadas en el Registro a favor de los demandados.
POR Cuanto, con posterioridad a la ejecución de la sentencia dic-tada por la Corte de Distrito de San Juan y confirmada por este-Tribunal Supremo, los demandados Lao Flores, José Dolores Flores y Puerto Rico House Improvement and Building Company radica-ron ante la corte inferior una "moción de anulación de sentencia,” la cual fué declarada sin lugar por resolución dictada en diciembre-20 de 1940, habiéndose notificado a la parte perdidosa y archivado la copia en los autos el día 23 del mismo mes de diciembre de 1940.
Pok cuanto, en diciembre 31 de 1940 los demandados radicaron ante la corte inferior una moción de reconsideración de la resolución de diciembre 20 de 1940, siendo dicha moción rechazada de plano por orden dictada en enero 7 de 1941.
Por cuanto, con fecha 17 de enero de 1941 los citados tres de-mandados radicaron un escrito apelando para ante esta Corte Su-prema de la citada resolución de 20 de diciembre de 1940.
Por cuanto, asumiendo, sin resolverlo, que la resolución recu-rrida fuese apelable, el escrito de apelación debió haber sido radi-cado dentro del término de 10 días contado desde la fecha en que-dicha resolución fué notificada y se archivó copia de la notificación con los autos, o sea desde el 23 de diciembre de 1940, y no fué radi-cado hasta el 17 de enero de 1941, o sea quince días después de ha-ber expirado el término de 10 días que fija el apartado (3) del ar-tículo 295 del Código de Enjuiciamiento Civil, que es el aplicable por tratarse de una resolución dictada después de sentencia.
Por cuanto, la moción de reconsideración habiendo sido recha-zada de plano no puede tener el efecto de interrumpir el término para apelar, de acuerdo con lo dispuesto por el artículo 292 del Có-digo de Enjuiciamiento Civil, enmendado por la Ley núm. 67 de-mayo 8, 1937.
Por lo tanto, se desestima el recurso por falta de jurisdicción..
(C) Desistimientos
(a) CASOS EN QUE SE TUVIERON POR DESISTIDOS A LOS APELANTES, A SU PROPIA INSTANCIA, DE LOS RECURSOS INTERPUESTOS
Núms. 351 1, 12202, 1229, 8015, 8042, 8212, 8249, 8259, 8331 y 8353.


 Mandamus.



 Gertiorari.